           Case 4:20-cv-00523-JM Document 12 Filed 05/10/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

KENNETH D MILLER                                                                  PETITIONER
ADC #173449

V.                                CASE NO. 4:20-cv-00523-JM-JTK

DEXTER PAYNE
Director, ADC                                                                    RESPONDENT

                                               ORDER

        The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Jerome T. Kearney and Miller’s timely-filed objections. After

careful consideration, the Court concludes that the Proposed Findings and Recommended

Disposition should be, and hereby are, approved and adopted in their entirety as this Court’s

findings in all respects.

        THEREFORE:

     1. Miller’s § 2254 habeas petition, Doc. 1, is DISMISSED WITH PREJUDICE.

     2. A Certificate of Appealability is DENIED. See 28 U.S.C. § 2253(c)(1)-(2); Rule 11(a), Rules

        Governing § 2254 Cases in United States District Courts.

        IT IS SO ORDERED this 10th day of May, 2021.



                                                             ________________________________
                                                             UNITED STATES DISTRICT JUDGE
